

 S2234 ENR: Office of Strategic Services Congressional Gold Medal Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fourteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and
			 sixteenS. 2234IN THE SENATE OF THE UNITED STATESAN ACTTo award the Congressional Gold Medal, collectively, to the members of the Office of Strategic
			 Services (OSS) in recognition of their superior service and major
 contributions during World War II.1.Short titleThis Act may be cited as the Office of Strategic Services Congressional Gold Medal Act.2.FindingsThe Congress finds the following:(1)The Office of Strategic Services (OSS) was America’s first effort to implement a system of strategic intelligence during World War II and provided the basis for the modern-day American intelligence and special operations communities. The U.S. Special Operations Command and the National Clandestine Service chose the OSS spearhead as their insignias.(2)OSS founder General William J. Donovan is the only person in American history to receive our Nation's four highest decorations, including the Medal of Honor. Upon learning of his death in 1959, President Eisenhower called General Donovan the last hero. In addition to founding and leading the OSS, General Donovan was also selected by President Roosevelt, who called him his secret legs, as an emissary to Great Britain and continental Europe before the United States entered World War II.(3)All the military branches during World War II contributed personnel to the OSS. The present-day Special Operations Forces trace their lineage to the OSS. Its Maritime Unit was a precursor to the U.S. Navy SEALs. The OSS Operational Groups and Jedburghs were forerunners to U.S. Army Special Forces. The 801st/492nd Bombardment Group (Carpetbaggers) were progenitors to the Air Force Special Operations Command. The Marines who served in the OSS, including the actor Sterling Hayden (a Silver Star recipient), Col. William Eddy (a Distinguished Service Cross recipient who was described as the nearest thing the United States has had to a Lawrence of Arabia), and Col. Peter Ortiz (a two-time Navy Cross recipient), were predecessors to the Marine Special Operations Command. U.S. Coast Guard personnel were recruited for the Maritime Unit and its Operational Swimmer Group.(4)The OSS organized, trained, supplied, and fought with resistance organizations throughout Europe and Asia that played an important role in America’s victory during World War II. General Eisenhower credited the OSS’s covert contribution in France to the equivalent to having an extra military division. General Eisenhower told General Donovan that if it did nothing else, the photographic reconnaissance conducted by the OSS prior to the D-Day Invasion justified its creation.(5)Four future directors of central intelligence served as OSS officers: William Casey, William Colby, Allen Dulles, and Richard Helms.(6)Women comprised more than one-third of OSS personnel and played a critical role in the organization. They included Virginia Hall, the only civilian female to receive a Distinguished Service Cross in World War II, and Julia Child.(7)OSS recruited Fritz Kolbe, a German diplomat who became America's most important spy against the Nazis in World War II.(8)America’s leading scientists and scholars served in the OSS Research and Analysis Branch, including Ralph Bunche, the first African-American to receive the Nobel Peace Prize; Pulitzer Prize-winning historian Arthur Schlesinger, Jr.; Supreme Court Justice Arthur Goldberg; Sherman Kent; John King Fairbank; and Walt Rostow. Its ranks included seven future presidents of the American Historical Association, five of the American Economic Association, and two Nobel laureates.(9)The U.S. Department of State’s Bureau of Intelligence and Research traces its creation to the OSS Research and Analysis Branch.(10)James Donovan, who was portrayed by Tom Hanks in the Steven Spielberg movie Bridge of Spies and negotiated the release of U–2 pilot Francis Gary Powers, served as General Counsel of the OSS.(11)The OSS invented and employed new technology through its Research and Development Branch, inventing new weapons and revolutionary communications equipment. Dr. Christian Lambertsen invented the first underwater rebreathing apparatus that was first utilized by the OSS and is known today as SCUBA.(12)OSS Detachment 101 operated in Burma and pioneered the art of unconventional warfare. It was the first United States unit to deploy a large guerrilla army deep in enemy territory. It has been credited with the highest kill/loss ratio for any infantry-type unit in American military history and was awarded a Presidential Unit Citation.(13)Its X–2 branch pioneered counterintelligence with the British and established the modern counterintelligence community. The network of contacts built by the OSS with foreign intelligence services led to enduring Cold War alliances.(14)Operation Torch, the Allied invasion of French North Africa in November 1942, was aided by the networks established and information acquired by the OSS to guide Allied landings.(15)OSS Operation Halyard rescued more than 500 downed airmen trapped behind enemy lines in Yugoslavia, one of the most daring and successful rescue operations of World War II.(16)OSS Mercy Missions at the end of World War II saved the lives of thousands of Allied prisoners of war whom it was feared would be murdered by the Japanese.(17)The handful of surviving men and women of the OSS whom General Donovan said performed some of the bravest acts of the war are members of the Greatest Generation. They have never been collectively recognized for their heroic and pioneering service in World War II.3.Congressional gold medal(a)Presentation authorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the presentation, on behalf of the Congress, of a gold medal of appropriate design in commemoration to the members of the Office of Strategic Services (OSS), in recognition of their superior service and major contributions during World War II.(b)Design and strikingFor purposes of the presentation referred to in subsection (a), the Secretary of the Treasury (referred to in this Act as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary.(c)Smithsonian Institution(1)In generalFollowing the award of the gold medal in commemoration to the members of the Office of Strategic Services under subsection (a), the gold medal shall be given to the Smithsonian Institution, where it will be displayed as appropriate and made available for research.(2)Sense of CongressIt is the sense of Congress that the Smithsonian Institution should make the gold medal received under paragraph (1) available for display elsewhere, particularly at other appropriate locations associated with the Office of Strategic Services.4.Duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medal struck pursuant to section 3 under such regulations as the Secretary may prescribe, at a price sufficient to cover the cost thereof, including labor, materials, dies, use of machinery, and overhead expenses, and the cost of the gold medal.5.Status of medals(a)National medalsThe medals struck pursuant to this Act are national medals for purposes of chapter 51 of title 31, United States Code.(b)Numismatic itemsFor purposes of section 5134 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items.Speaker of the House of RepresentativesVice President of the United States and President of the Senate